 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is effective as of April 1,
2019 (“Effective Date”) by and between Barfresh Food Group, Inc., a Delaware
corporation (the “Company”) and Joseph S. Tesoriero (“Executive”).

 

WHEREAS, the Company and Executive entered into that certain Employment
Agreement, dated May 18, 2015 (the “Original Agreement”). The Original
Agreement, as amended by this Amendment, shall be referred to herein as the
“Agreement”;

 

WHEREAS, the Company and Executive desire to amend the Original Agreement to
account for the change of Executive’s position from full time to part time; and

 

WHEREAS, the Company and Executive have agreed to amend the Original Agreement
pursuant to this Amendment.

 

NOW, THEREFORE, in consideration of the covenants, promises, representations and
warranties set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the parties,
intending to be legally bound hereby, the parties agree as follows:

 

1. Title. As of the Effective Date, Executive will continue with his duties as
Chief Financial Officer. Job duties may vary depending on Company needs in light
of Executives reduced time commitments as set forth below. Executive will not,
during the term of his employment, engage, directly or indirectly, in any
business, enterprise, or employment that is directly competitive with the
Company’s business of developing, distributing or marketing compounds or
technologies for the manufacture and distribution of smoothies, or smoothie-like
beverages, in the United States or elsewhere, nor take any position or perform
any functions of a Chief Financial Officer for any other publically traded
company or any organization where such a role is publicly disclosed , which is
either competitive or non-competitive to the Company.

 

2. Change in Compensation Structure. As of Effective Date and continuing
thereafter, Executive’s compensation under the Original Agreement shall be
modified as follows:

 

  2.1 Base Salary. The Base Salary shall be $116,000 (“Base Salary”), which
amount will be paid to Executive in accordance with the Company’s policies as in
effect from time to time for executives of the Company, subject to standard
payroll deductions, if any. Further, the Base Salary is no longer subject to a
five percent (5%) annual contractual increase. In light of the reduction in pay,
Executive shall devote approximately 40% of his working time to his revised job
duties. The parties understand and agree that the 40% time commitment is an
average over time, and not a weekly or daily commitment. The parties agree to
revisit this aspect after three months to ensure that the time commitment is
matching the reduced salary amount.         2.2 Other Matters. Subsections 3(b)
and 3(c) (iii) (2) are hereby deleted from the Original Agreement

 

  2.2.1 Options. All stock options and restricted stock grants previously
granted that are set forth in the chart below will continue to vest as per the
Original Agreement. Notwithstanding anything contained in the Original Agreement
or applicable option agreement, Executive shall have up to two (2) years from
the date of termination to exercise any vested BRFH options, but in no event
shall such extension extend the option beyond its original term.

 



 

 



 

Grant Date   Amount of Shares
underlying
Options   Vesting Date May 28, 2015   500,000   50% on second anniversary
50% on third anniversary May 27, 2016   175,000   Pro-rata over three years
November 25, 2016   54,567   Pro-rata over three years July 5, 2017   300,000  
Pro-rata over three years September 15, 2017   175,000   Pro-rata over three
years September 26, 2018   250,000   Pro-rata over three years November 25, 2016
  54,133 restricted stock   Pro-rata over three years

 

  2.2.2 Health Insurance. Executive will continue to participate in health
benefits provided by the Company during the Term as to those generally made
available to the employees of the Company at the same level of Executive.

 

3. Vacation. Executive shall accrue 6 vacation days per calendar year as of the
Effective Date.

 

4. Defined Terms; Interpretation. All capitalized terms used but not defined in
this Amendment shall have the meanings ascribed to them in the Original
Agreement, all defined terms used in this Agreement shall apply to the Original
Agreement. In the event of any conflict between the provisions of the Original
Agreement and the provisions of this Amendment, the provisions of this Amendment
shall control.

 

5. Counterparts. This Amendment may be executed in any number of counterparts
(including any facsimile counterparts), each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first set forth above.

 

BARFRESH FOOD GROUP, INC.

 

By: /s/ Riccardo Delle Coste   Name: Riccardo Delle Coste   Its: Chief Executive
Officer  

 

/s/ Joseph S. Tesoriero   Joseph S. Tesoriero, an individual  

 

 

 

 

 